DETAILED ACTION
This action is in response to communication filed on 12/2/2020.
 	Claims 1-31 are pending.
Claims 1-25 have been amended.
	Claims 26-31 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 12/2/2020, with respect to the rejection(s) of claim(s) 1, 10, and 18 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Salapura et al. (US 2017/0295107) in view of Ong et al. (US 2018/0254241).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9-10, 18, 26-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Salapura et al. (US 2017/0295107) in view of Ong et al. (US 2018/0254241).

Regarding claim 1, Salapura discloses an apparatus, comprising: 
	a circuit switch (see Salapura; [0034]; circuit-switching switches are used);  and
	a switching to link two or accelerators to process a first workload to be received via a first path of communication through the circuit switch, the at least one other accelerator to process a second workload to be received via a second path of communication through the circuit switch (see Salapura; [0069, 0084-0085]; FIG. 6 illustrates an example of a disaggregated compute system 600.  The disaggregated compute system 600 is configured within a data center 605 in which a switching optically-connected memory architecture is used.  In the disaggregated compute system 600, there are shared server pools, e.g., a compute pool 602, a memory pool 604, an accelerator pool 606, a storage pool 608, and others.  In the approach herein, particular servers that service customer workloads are constructed dynamically, for example, on-demand and based on workload requirements, by allocating from these resource pools.  For example, a first server entity 610 may comprise CPU 602a (selected or otherwise obtained from compute pool 602).  The algorithm operates by checking the pools, and determining what resource pool (and what resources therein) best fits the requirement for the server entity.  The new server allocation process has access to the database of information about the server pools and their associated resources. At step 702, the system allocates resources using an initial allocation algorithm. The initial allocation algorithm may take into consideration the number and configuration of the resource pools, whether the resources are interconnected, the nature of such interconnection, and so forth).
	However, the prior art does not explicitly disclose the first path of communication based on a partitioned circuit switch topology that isolate the two or more accelerators from at least one other accelerator.
	Ong in the field of the same endeavor discloses techniques for isolating electric paths in semiconductor device packages.  In particular, Ong teaches the following:
the first path of communication based on a partitioned circuit switch topology that isolate the two or more accelerators from at least one other accelerator (see Ong; [0034]; the shared pin 321 is connected by first and second electric paths 330 and 340 to the first and second functional units 311 and 312, respectively. The switch 350 is implemented in the first path 330, and separates an isolated portion 331 of the first path 330 from the second path 340. The switch 350 can "turn off" current flowing to the isolated portion 331 when the first path is idle).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Ong in order to incorporate techniques for isolating electric paths in semiconductor device packages.  One would have been motivated because different electric paths have different operational requirements in a semiconductor device and, if electrically connected, these electric paths may interfere with each other's operation. Thus, an isolation element is provided to isolate at least a portion of an electric path from another, otherwise connected electric path (see Ong; [0007]).

Regarding claim(s) 10 and 18, do(es) not teach or further define over the limitation in claim(s) 1 respectively.  Therefore claim(s) 10 and 18 is/are rejected for the same rationale of rejection as set forth in claim(s) 1.

Regarding claim 9, Salapura-Ong discloses the apparatus of claim 1, the two or more accelerators or the at least one other accelerator comprising: a graphics processing unit (GPU) or field programmable gate array (FPGA) (see Duller; [0027; "server entity"--is composed or constitutes server resources selected from (or assigned from) shared server resource pools, namely, one or more of: a compute pool, a memory pool, an accelerator pool (e.g., a GPU accelerator, a network accelerator, etc.),). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Duller in order to incorporate techniques for allocating processing tasks in multi-processor systems in such a way that the resources required to communicate data between the different accelerators are guaranteed.  One would have been motivated because, due to the substantial similarity of the references, it would have been apparent to one of ordinary skill that the various beneficial features of the references may be simply substituted, combined and/or interchanged with predictable results and a synergistic effect. 

Regarding claim 27, Salapura-Ong discloses the apparatus of claim 1, the two or more accelerators comprising at least one of the two or more accelerators to be coupled with a memory device to facilitate processing of the first workload (see Salapura; [0027]; "server entity"--is composed or constitutes server resources selected from (or assigned from) shared server resource pools, namely, one or more of: a compute pool, a memory pool, an accelerator pool (e.g., a GPU accelerator, a network accelerator, etc.), a storage pool, and so forth).  

Regarding claim 28, Salapura-Ong discloses the apparatus of claim 27, comprising the at least one of the two or more accelerators to be coupled with the memory device to enable a central processing unit that couples with the circuit switch to access the memory device through the circuitry switch in order to facilitate processing of the first workload (see Salapura; [0027]; "server entity"--is composed or constitutes server resources selected from (or assigned from) shared server resource pools, namely, one or more of: a compute pool, a memory pool, an accelerator pool (e.g., a GPU accelerator, a network accelerator, etc.), a storage pool, and so forth).  

Regarding claim(s) 26 and 31, do(es) not teach or further define over the limitation in claim(s) 27 respectively.  Therefore claim(s) 26 and 31 is/are rejected for the same rationale of rejection as set forth in claim(s) 27 respectively.

Claims 2-4, 11-13 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Salapura et al. (US 2017/0295107) in view of Ong et al. (US 2018/0254241) in view of Cherian et al. (US 2012/0102291).

Regarding claim 2, Salapura-Ong discloses the invention substantially, however the prior art does not explicitly disclose the apparatus of claim 1, the switching controller to link the two or more accelerators based on a processing requirement for the first workload, a configuration of accelerators to process the first workload, a memory requirement to process the first workload, an input/output requirement to process the first workload, or an amount of time in which first workload must be processed.
	Cherian in the field of the same endeavor discloses techniques for storage allocation in a cloud environment. In particular, Cherian teaches the following: 
the switching controller to link the two or more accelerators based on a processing requirement for the first workload, a configuration of accelerators to process the first workload, a memory requirement to process the first workload, an input/output requirement to process the first workload, or an amount of time in which first workload must be processed (see Cherian; [0020]; workload processing requirement descriptor 310 includes descriptor information describing the processing needs for workload requirement 302. For example, workload processing requirement descriptor 310 can describe a number of accelerators or threads to allocate to the workload, a memory size needed, specific instructions to a virtual machine manager in the host processing system, descriptions of other workload processing requirements, or a combination thereof).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed in order to modify the prior art with the teaching of Cherian in order to incorporate techniques for storage allocation in a cloud environment.  One would have been motivated because due to the substantial similarity of the references, it would have been apparent to one of ordinary skill that the various beneficial features of the references may be simply substituted, combined and/or interchanged with predictable results and a synergistic effect. 

Regarding claim 3, Salapura-Ong-Cherian discloses the apparatus of claim 1, the switching controller to: 
Unlink an accelerator from among the two or more accelerators for the accelerator to process a third workload (see Cherian; [0011]; host processing system 110 includes a workload 112 associated with a first virtual machine (VM-1) and one or more additional workloads 114 associated with one or more additional virtual machines (VM-2). Similarly, host processing system 120 includes a workload 122 associated with a third virtual machine (VM-3) and one or more additional workloads 124 associated with one or more additional virtual machines (VM-4)); and 
configure the circuit switch to enable the accelerator to receive the third workload via a third path of communication through the circuit switch (see Cherian; [0011]; Workloads 112, 114, 122, and 124 share the resources of host bus adapters (not illustrated) within their respective host processing systems 110 and 120 to gain access to the network switching functionality of fabric 130 and to the data storage functionality of SAN 140. The host bus adapters transfer data between their respective host processing systems 110 and 120 and fabric 130 according to a particular protocol associated with the fabric).

Regarding claim(s) 11-12 and 19-20, do(es) not teach or further define over the limitation in claim(s) 2-3 respectively.  Therefore claim(s) 11-12 and 19-20 is/are rejected for the same rationale of rejection as set forth in claim(s) 2-3 respectively. 

Claims 5-6, 14-15, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Salapura et al. (US 2017/0295107) in view of Ong et al. (US 2018/0254241) in view of BenItzhak et al. (US 10,231,036).

Regarding claim 5, Salapura-Ong discloses the invention substantially, however the prior art does not explicitly disclose the apparatus of claim 1, wherein the circuit switch comprises an electrical circuit switch.
	BenItzhak in the field of the same endeavor discloses techniques for configuring an optical circuit switch.  In particular, BenItzhak teaches the following:
wherein the circuit switch comprises an electrical circuit switch (see BenItzhak; col. 3/lines 33-44; detx 18; FIG. 1 depicts an exemplary hybrid network switch environment for implementing various embodiments of the present disclosure. The electrical packet switch, also referred to as electrical packet plane, (EPS) 150 operates on an electric signal. Even though the EPS 150 may be connected to the network by fibre optic cables, the EPS 150 receives a wavelength which it then converts to an electric signal before directing it to an output port). 
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of BenItzhak in order incorporate techniques for configuring an optical circuit switch.  One would have been motivated because optical switching technologies, such as Optical Circuit Switching and Free Space Optics, are being researched as promising candidates for addressing these data center network challenges. The advantages of integrating optical switching technologies in data center networks include higher bandwidth, lower latency, low power consumption, and low heat dissipation. However, switch reconfiguration may be slower as compared to electrical packet switching (see BenItzhak; col. 1/lines 15-23).

Regarding claim 6, Salapura-Ong-BenItzhak discloses the apparatus of claim 1, wherein the circuit switch comprises an optical circuit switch (see BenItzhak col. 3/lines 33-44; detx 18; the optical circuit switch, also referred to as optical circuit plane, (OCS) 152, receives the wavelength on an input port, and through a series of mirrors and lenses, sends the wavelength to an output port). 

Regarding claim(s) 14, 22 and 15 and 23 do(es) not teach or further define over the limitation in claim(s) 5 and 6 respectively.  Therefore claim(s) 14, 22 and 15 and 23 is/are rejected for the same rationale of rejection as set forth in claim(s) 5 and 6 respectively.

Claims 7, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Salapura et al. (US 2017/0295107) in view of Ong et al. (US 2018/0254241) in view of Mahindru et al. (US 2017/0295108).

Regarding claim 7, Salapura-Ong discloses the invention substantially, however the prior art does not explicitly disclose the apparatus of claim 1, the switching controller to link the two or more accelerators based on the first workload having a higher priority than a different workload.
	Mahindru in the field of the same endeavor discloses techniques for assigning resources in a compute environment.  In particular, Mahindru teaches the following:
the switching controller to link the two or more accelerators based on the first workload having a higher priority than a different workload (see Mahindru; [0088]; CPUs in the block that are running low priority workloads are used to take over responsibility for the one or more CPUs that have failed while running a "higher priority" workload. As a further variant, only a subset of CPUs currently servicing the low priority workloads are re-assigned to the higher priority workload that was running on the one or more failed CPUs). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Mahindru in order to incorporate techniques for assigning resources in a compute environment.  One would have been motivated because there remains a need to provide techniques to address these and other problems associated with the prior art (see Mahindru; [0009]).

Regarding claim(s) 16 and 24, do(es) not teach or further define over the limitation in claim(s) 7 respectively.  Therefore claim(s) 16 and 24 is/are rejected for the same rationale of rejection as set forth in claim(s) 7.

Claims 8, 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Salapura et al. (US 2017/0295107) in view of Ong et al. (US 2018/0254241) in view of Marchand (US 2005/0060608).

Regarding claim 8, Salapura-Ong discloses the invention substantially, however the prior art do not explicitly disclose the apparatus of claim 1, the switching controller to reconfigure the circuit switch such that the two or more accelerators process a different workload received via the first path of communication upon completion of processing the first workload.
	Marchand in the field of the same endeavor discloses techniques for improving speed, scalability, robustness and dynamism of data transfers and workload distribution to remote computers.  In particular, Marchand teaches the following:
the switching controller to reconfigure the circuit switch such that the two or more accelerators process a different workload received via the first path of communication upon completion of processing the first workload (see Marchand; [0041]; Jobs are dispatched and continue to be dispatched until the job queue is emptied. The upper control module 220 polls (or receives a signal from) the workload distribution mechanism to determine that all jobs related to the task have been processed. When the job queue is empty, the upper control module 220 then signals all remote lower control modules 260 to perform the task completion procedure using the data broadcast/multicast data transfer module 250). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Marchand in order to incorporate techniques for improving speed, scalability, robustness and dynamism of data transfers and workload distribution to remote computers.  One would have been motivated because, due to the substantial similarity of the references, it would have been apparent to one of ordinary skill that the various beneficial features of the references may be simply substituted, combined and/or interchanged with predictable results and a synergistic effect. 

Regarding claim(s) 17 and 25 do(es) not teach or further define over the limitation in claim(s) 8 respectively.  Therefore claim(s) 17 and 25 is/are rejected for the same rationale of rejection as set forth in claim(s) 8.

Claims 1, 9-10, 18 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Salapura et al. (US 2017/0295107) in view of Ong et al. (US 2018/0254241) in view of Golshan et al. (US 2011/0113219).

Regarding claim 29, Salapura-Ong discloses the invention substantially, however the prior art does not explicitly disclose the apparatus of claim 1, the two or more accelerators comprising at least one of the two or more accelerators to be coupled with an input/output controller device to facilitate processing of the first workload.
	Golshan in the field of the field of the same endeavor discloses a computer architecture for a mobile communication platform.  In particular, Golshan teaches the following:
the two or more accelerators comprising at least one of the two or more accelerators to be coupled with an input/output controller device to facilitate processing of the first workload (see Golshan; [0053]; switch matrix 112 is implemented with a field programmable gate array (FPGA) 112-1, a switch 112-2, a link 112-3, and a link 112-4. Switch 112-2 may be a PCI Express (PCIe) switch between first processor 102, second processor 104, and a graphics accelerator card 532. Link 112-3 may be a Gigabit Ethernet (GbE) link between processors 102 and 104. Link 112-4 may be a secure digital input output (SDIO) link between FPGA 112-1 and first processor 102).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Golshan in order to incorporate a computer architecture for a mobile communication platform which accelerators the processing of input/out processing.  One would have been motivated because Golshan teachings would optimized the processing of workload by providing increase throughput.

Regarding claim 30, Salapura-Ong-Golshan discloses the apparatus of claim 29, comprising the at least one of the two or more accelerators to be coupled with the input/output controller device to enable a central processing unit that couples with the circuit switch to access the input/output controller device through the circuitry switch in order to facilitate processing of the first workload (see Golshan; [0053]; switch matrix 112 is implemented with a field programmable gate array (FPGA) 112-1, a switch 112-2, a link 112-3, and a link 112-4. Switch 112-2 may be a PCI Express (PCIe) switch between first processor 102, second processor 104, and a graphics accelerator card 532. Link 112-3 may be a Gigabit Ethernet (GbE) link between processors 102 and 104. Link 112-4 may be a secure digital input output (SDIO) link between FPGA 112-1 and first processor 102).

Allowable Subject Matter
Claims 4, 13 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
For the reason above, claims 1-31 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456